Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought to recover compensation for injuries to the claimant while employed as a gardner for the Watertown State Hospital. It appears that while in the course of his employment he jumped from a wagon and broke his left leg above the ankle. As a matter of law, the demurrer filed by the defendant should be sustained, but as a matter of social justice and according to the position heretofore taken by this court, that employees of the State should have the same benefits that would accrue to them under the Workmen’s Compensation Act, were they employed by private corporations. It appears from the record that the injury occurred on October 9, 1922, and that, according to the custom of the department under which he was working, he was allowed a month’s salary. Therefore, his compensation should only begin November 9,1922. He was paid $75.00 per month, with room and board, by the State, and before he was employed by the State he received not to exceed $1200.00 per year. It appears to the court that he ought to be allowed a compensation for about six months. It is therefore ordered that the claimant be allowed the sum of $300.00.